BURGESS, Justice,
concurring.
I concur in the result only. I adopt my concurring opinion filed in Howard v. State, 704 S.W.2d 575 (Tex.App.—Beaumont, 1986). I would add the following observation.
My earlier concurring opinion spoke of “the result reached by the majority”. This was the affirmance reached by each member of the court. I believe a careful reading of Chief Justice Dies’ earlier concurring opinion reveals he agrees that Grand Juror Kitchens was a disqualified grand juror. If I am correct in that reading, then the majority (myself and Chief Justice Dies) held that while Kitchens was disqualified, the appellant and his counsel showed no harm, thus the case did not call for a reversal.
I continue to so hold, therefore, I concur only in the affirmance.